Citation Nr: 1117123	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-21 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to a rating in excess of 30 percent for a left knee instability.

3.  Entitlement to a rating in excess of 10 percent for left knee arthritis.

4.  Entitlement to service connection for urinary frequency, to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1953 to September 1956 and from May 1959 to October 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reduced the Veteran's disability rating for a low back disability from 20 percent to 10 percent disabling, and reduced the rating for a left knee disability from 30 percent to 10 percent disabling, effective August 1, 2008.  

In September 2010, the Board found that the May 2008 rating reductions were improper and ordered restoration of the 20 percent rating for the low back disability and the 30 percent rating for a left knee disability.  The Board also remanded the issues of entitlement to increased ratings for the lumbar spine and left knee disabilities.  In October 2010, the RO restored the Veteran's previous ratings for his lumbar spine and left knee disabilities.  In February 2011, the RO granted a separate 10 percent rating for left knee arthritis, effective February 1, 2010, and denied a rating in excess of 20 percent for the lumbar spine, and 30 percent for the left knee disability due to instability.

As a preliminary matter, the Board notes that the record raises a claim of entitlement to service connection for a genitourinary disability secondary to a service-connected lumbar spine disability.  The General Rating Formula for Disease and Injuries of the Spine specifically contemplates neurologic manifestations of spinal disabilities, to include bowel and bladder impairment.  38 C.F.R. § 4.71a (2010).  Therefore, the Board finds that the issue of service connection for a genitourinary disability secondary to a service-connected spine disability is part and parcel of the Veteran's claim for increased rating for his lumbar spine disability, and assumes jurisdiction over that issue.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a genitourinary disability, to include as secondary to a service-connected lumbar spine disability, is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Prior to December 8, 2008, the Veteran's service-connected lumbar spine disability was manifested by, at worst, low back pain and flexion limited to 45 degrees. 

2.  Resolving all doubt in the Veteran's favor, effective December 8, 2008, the Veteran's service-connected lumbar spine disability has been manifested by, at worst, constant, daily pain, an inability to walk more than a few yards, an antalgic gait, and flexion limited to 30 degrees.

3.  From June 6, 2007 to October 29, 2007, the Veteran's left knee disability was manifested by subjective complaints of pain, objective findings of crepitus, and objective evidence of arthritis with noncompensable limitation of motion.  

4.  Since October 30, 2007, the Veteran's left knee disability has been manifested by subjective complaints of pain, swelling, and giving way; objective findings of effusion, medial joint line tenderness and crepitation, and patellofemoral tenderness and crepitation; flexion limited to no more than 70 degrees; and extension ranging from 40 degrees to 0 degrees.

5.  With respect to the left knee, there have been no complaints or clinical findings of ankylosis, nor has there been any objective evidence of lack of endurance, incoordination, atrophy of disuse, weakened movement, or fatigability during the appeal period.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a lumbar spine disability prior to December 8, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5235-5243 (2010). 

2.  The criteria for a 40 percent rating, but not higher, for orthopedic manifestations of a lumbar spine disability have been met as of December 8, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5235-5243 (2010). 

3.  The criteria for a rating in excess of 30 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.71a, DCs 5257, 5258 (2010).  

4.  The criteria for a separate 10 percent rating, but not higher, for left knee arthritis for the period from June 6, 2007, to October 29, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.17a, DCs 5003, 5010 (2010).

5.  The criteria for a separate 20 percent rating, but not higher, for left knee arthritis for the period since October 30, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.17a, DCs 5003, 5010, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of history, in June 2007, the Veteran filed claims for increased ratings for his service-connected low back disability, then rated 20 percent, and his service-connected left knee disability, then rated 30 percent.  In a May 2008 rating decision, the RO reduced the ratings to 10 percent for the low back and 10 percent for the left knee.  The Veteran appealed the rating reductions to the Board, which issued a decision in September 2010 finding that the reductions were not proper and restoring the prior disability ratings.  In an October 2010 rating decision, the RO restored the Veteran's 20 percent rating for his low back and 30 percent rating for his left knee.  In February 2011, the RO issued a rating decision granting a separate 10 percent rating for arthritis of the left knee and a supplemental statement of the case denying entitlement to disability ratings in excess of 20 percent for the low back and 30 percent for the left knee.

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2010).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2010) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the lumbar spine is considered a group of minor joints, ratable on a parity with major joints, and the knee is considered a major joint.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Diagnostic Code 5010, for rating traumatic arthritis, directs that the rating of arthritis be conducted under Diagnostic Code 5003, for degenerative arthritis, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  However, when the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings may not be combined with ratings based on limitations of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2010). 

The words slight, moderate, and severe, as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

Lumbar Spine

The Board has rated the Veteran's low back disability under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such ratings involve consideration of the level of impairment of a Veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010). 

The Veteran's disability has been rated 20 percent under Diagnostic Codes 5003-5242 for degenerative arthritis and degenerative arthritis of the spine pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).

Other applicable diagnostic codes include 5237, which pertains to lumbosacral strain; 5238, which pertains to spinal stenosis; 5239, which pertains to spondylolisthesis or segmental instability; and, 5243, which contemplates intervertebral disc syndrome.  38 C.F.R. § 4.71a (2010).  Diagnostic Codes 5237-5239 are also rated under the General Rating Formula for Diseases and Injuries of the Spine, while Diagnostic Code 5243 provides for rating under either the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a (2010). 

It has not been contended or shown in this case that the Veteran has residuals of a fracture of the vertebra (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), ankylosing spondylitis (Diagnostic Code 5240), or spinal fusion (Diagnostic Code 5241).  While imaging of the lumbar spine in November 2007, January 2008, and June 2010 were positive for degenerative changes, they did not show any evidence of fracture residuals.  Nor did the Veteran's VA examinations in July 2007 and January 2011 result in any clinical findings of sacroiliac injury and weakness, ankylosing spondylitis, or spinal fusion.  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable to this claim. 

The Board now turns to the applicable criteria.  Intervertebral disc syndrome (IDS) is evaluated either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  A 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2010). 

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease is as follows: 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent);

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); 

Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent); 

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); 

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 

Unfavorable ankylosis of the entire spine (100 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010). 

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010). 

For VA purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2010).

On VA joints examination in July 2007, the Veteran complained of increased low back pain.  He had undergone a lumbar decompression in 1995 and had a fair response to treatment.  He complained of decreased motion, stiffness, and pain, but denied fatigue, weakness, or spasms.  He experienced an onset of low back pain with certain activities and described moderate but constant aching and burning pain.  The Veteran also complained of sharp radiating pain from the left hip, but denied any flare-ups of his lumbar spine disability.  He was able to walk up to one-quarter of a mile and did not require the assistance of any ambulatory devices or aids.  The Veteran denied having any incapacitating episodes in the past twelve months.  

On physical examination of the lumbar spine, posture and gait were normal without evidence of abnormal spinal curvatures.  Range of motion testing of the thoracolumbar spine revealed active and passive flexion to 90 degrees without pain or additional loss of motion upon repetitive use.  Active extension was to 15 degrees and passive extension was to 20 degrees, with pain at 10 degrees.  There was pain with repetitive use, but no additional loss of motion with repetitions.  Lateral flexion was to 25 degrees, bilaterally, with pain at 20 degrees.  There was pain following repetitive use, but no additional loss of motion.  Lateral rotation was to 30 degrees, bilaterally, with pain at 25 degrees.  There was pain on active and passive range of motion following repetitive use without any additional loss of motion on repetitive use of the joint.  Lasegue's sign was negative and there was no evidence of vertebral fracture.  Testing for non-organic physical signs was normal.  An MRI examination of the lumbar spine indicated moderate degenerative changes throughout the lumbar spine with spondylolisthesis of L4 on L5.  The Veteran was diagnosed with degenerative spondylolisthesis and spondylosis of the lumbar spine.  The lumbar spine disability had a mild effect on traveling, feeding, bathing, dressing, toileting, and grooming; a moderate effect on chores, shopping, exercise, and recreation; and prevented sports.

VA medical records dated in November 2007 show a worsening of the Veteran's lumbar spine disability.  He complained of backaches, stiffness, and difficulty bending.  Examination of the spine indicated a tender and flat lordosis. On range of motion testing, the Veteran had normal extension and 60 degrees of flexion.  An X-ray examination of the lumbar spine indicated narrowing.  The Veteran was diagnosed with degenerative lumbar disc and facet arthritis, degenerative spondylosis at L4, and probable spinal stenosis.  Records dated in January 2008 indicate continued complaints of low back pain with gradual worsening, stiffening, and pain. Walking was limited due to pain with some radiation to the lower extremity.  The lumbar spine was tender on examination with a flat lordosis.  However, there was no evidence of spasm with normal extension and 60 degrees flexion.  Motor function was good.  A CT scan of the lumbar spine indicated narrowed irregular facets of the lumbar spine with a foraminal stenosis pars defect L4 and narrowed disc spaces diagnosed as degenerative lumbar disc disease, degenerative facet arthritis, spondylolisthesis L4, and foraminal stenosis.

At a personal hearing in March 2008, the Veteran complained of continued low back pain and difficulty with prolonged standing and walking, sitting, lying down, and bending.  He testified that his physician placed him on restriction from lifting items weighing more than five pounds and that he used a TENS unit.  Occasionally, his lumbar spine disability was so severe that he remained in the bed for several hours several times a month.  The Veteran testified that his treating physician denied that his back condition had improved, but opined that it had increased in severity over the last few years.  He complained of sharp pain that radiated down his left leg with numbness from the left hip.  The Veteran testified that while he took only one Motrin per day in the past, he recently began taking three 600 milligram tablets of Motrin per day and claimed that his back disability had worsened with a decreased range of motion.  The Veteran and his spouse testified about the effects on activities of daily living such as yard work and housework.

VA medical records dated in September 2008 show continued complaints of back pain.  An October 2008 report shows that the Veteran's back disability had not improved.  Examination of the lumbar spine indicated tenderness.  Extension was normal with 45 degrees flexion with an antalgic gait.  The Veteran was diagnosed with degenerative lumbar disc disease, facet arthritis, spondylolisthesis, and spinal stenosis.  Due to the progressive degenerative changes of the Veteran's lumbar spine disability, he was advised to use a cane or walker and to avoid bending and lifting.

In December 2008, the Veteran complained of persistent pain and stiffness in his low back.  On physical examination, his back was tender, extension was normal, and flexion was limited to 30 degrees.  Straight leg raising was negative.  A March 2009 report shows complaints of a worsening condition and difficulty getting around.  An antalgic gait and tenderness of the lumbar spine were noted.  Flexion was limited to 30 degrees and straight leg raising was positive on the left with pain to the buttock.

In May 2009, the Veteran complained of a constant back ache with episodes of spasms.  Physical examination revealed an antalgic gait, tenderness in the lumbar spine, and flat lordosis.  Range of motion revealed 0 degrees of extension, 45 degrees of flexion, and 10 degrees of lateral bending.  A CT scan showed pars defect at L4 and marked facet arthritis.  Diagnoses included grade I spondylolisthesis at L4 and degenerative lumbar disc and facet arthritis.  It was noted that the Veteran was not able to bend and lift because of his back condition.  In September 2009, the Veteran reported a worsening condition.  Physical examination was positive for tenderness and negative for spasms.  In May 2010, the Veteran reported persistent low back pain that was recently worse with radiation to the left lower extremity.  Physical examination revealed an antalgic gait and tenderness in the lower lumbar spine.  Extension was to 5 degrees and flexion was to 60 degrees.  Straight leg raise was positive for pain to the buttock and posterior thigh.  Degenerative lumbar disc and facet arthritis, and spondylolisthesis were diagnosed.  The Veteran was given a new back support and encouraged to walk as tolerated.  In June 2010, the Veteran reported chronic back pain rated 5 out of 10.  VA medical records dated in October 2010 and December 2010 show further complaints of low back pain and findings of tenderness and limited range of motion in the lumbar spine. 

In January 2011 the Veteran was afforded another VA examination.  The examiner detailed the Veteran's history of degenerative disc disease of the lumbar spine and surgery, and his complaints of daily low back pain described as a dull ache.  The Veteran reported more intense aching with twisting movements.  He also indicated that bending or kneeling caused difficulty straightening up.  The Veteran reported increased pain with standing for longer than 15 minutes and that the pain was alleviated by sitting.  The Veteran treated his back pain with 600 milligrams of ibuprofen daily with fair response.  He also reported severe flare-ups of his lumbar spine condition that occurred weekly and lasted for hours.  They were precipitated by twisting and bending, and alleviated with rest.  During flare-ups, the Veteran reported that he could not continue with activity due to pain.  Review of systems revealed a history of urinary urgency, urinary frequency, nocturia, and unsteadiness.  The Veteran also reported a history of decreased motion, stiffness, and pain.  The pain was described as a dull ache of moderate severity that occurred daily and lasted for hours.  There was no reported radiation of pain.  Nor were there incapacitating episodes.  However, the Veteran reported that he was unable to walk more than a few yards.

Physical examination of the spine revealed normal posture, head position, and spinal curvatures.  The Veteran had an antalgic gait.  Active range of motion testing of the thoracolumbar spine revealed flexion to 70 degrees; extension to 15 degrees; left lateral flexion to 15 degrees; right lateral flexion to 20 degrees; and, lateral rotation to 15 degrees, bilaterally.  There was objective evidence of pain on active range of motion and following repetitive motion.  Repetitions also resulted in additional limitation of flexion to 65 degrees due to pain.  Reflex and sensory examinations of the lower extremities were normal.  Motor examination was good with findings of either active movement against full resistance or active movement against some resistance in all areas tested.  Muscle tone was normal and there was no atrophy noted.  Lasegue's sign was positive on the right.  The examiner referenced June 2010 imaging showing moderate multilevel degenerative disc disease and mild spondylolisthesis.  A diagnosis was made of moderate degenerative joint disease of the lumbar spine with associated degenerative disc disease.  The examiner noted the Veteran's spinal disability to affect occupational activities in the form of decreased mobility and pain, and daily activities in the form of difficulty lifting more than 5 pounds, walking, bending, and driving.  The examiner opined that the Veteran's current severity was moderate based on objective findings and subjective complaints.

Based on the evidence of record, the Board finds that, effective December 8, 2008, the Veteran is entitled to a 40 percent rating for his lumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine.  On December 8, 2008, the Veteran demonstrated the limitation of forward flexion of the thoracolumbar spine to 30 degrees required for a higher 40 percent rating.  The Veteran also demonstrated forward flexion of the thoracolumbar spine limited to 30 degrees in March 2009.  That evidence seems to show that, on flare-up, the Veteran now meets the schedular criteria for a 40 percent rating.  Although the record shows findings of forward flexion greater than 30 degrees subsequent to March 2009, in light of the Veteran's competent lay testimony that he experiences severe flare-ups of his low back disability monthly and the objective evidence of forward flexion limited to 30 degrees on at least two occasions, the Board resolves all doubt in the Veteran's favor and finds that his low back disability, at its worst, meets the schedular criteria for a 40 percent rating as of December 8, 2008.  As unfavorable ankylosis of the thoracolumbar spine is not shown at any point in the record during the relevant appeal period, the Board finds that the preponderance of the evidence is against a finding of entitlement to a rating in excess of 40 percent at any time during the appeal period.  The evidence also does not show incapacitating episodes of six weeks or more during any 12-month period.  Accordingly, the Board finds that the criteria for a 40 percent rating, but not higher, for a low back disability have been met as of December 8, 2008, the date on which it is factually ascertainable that the Veteran experienced an increase in his low back disability.

For the period prior to December 8, 2008, the record shows that forward flexion of the thoracolumbar spine was limited to no more than 45 degrees, consistent with the currently assigned 20 percent rating.  The record does not demonstrate the criteria necessary for a higher 40 percent evaluation, specifically, forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The evidence also does not show incapacitating episodes of at least four weeks duration during any 12-month period.  Thus, the Board finds that the evidence does not support a higher rating under the General Rating Formula for Diseases and Injuries of the Spine for the period prior to December 8, 2008.  

The Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, incoordination, fatigability, and pain on motion in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating greater than 20 percent for the period prior to December 8, 2008, and against a finding of entitlement to an  increased rating greater than 40 percent for any time during the period on appeal.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the Board finds no basis for assigning a rating in excess of 20 percent for the period prior to December 8, 2008, because the evidence does not show range of motion with pain limited to 30 degrees of flexion or less, or unfavorable ankylosis of the thoracolumbar spine, as required for a higher rating.  Nor is there a basis for assigning a rating in excess of 40 percent at any time during the appeal period, because the record does not show unfavorable ankylosis of the thoracolumbar spine.

The Board next turns to the question of whether the Veteran is entitled to an increased rating at any time during the appeal period based upon the diagnostic criteria pertaining to intervertebral disc syndrome (IDS).  IDS (pre-operatively or post-operatively) is to be rated using the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

On VA examinations in July 2007 and January 2011, the Veteran stated that he took ibuprofen to relieve his back pain and denied any incapacitating episodes within the previous year.  During his March 2008 RO hearing, the Veteran reported self-imposed bed rest of several hours duration a couple of times a month due to back pain.  Unfortunately, the hearing transcript does not document the Veteran's response to questioning regarding any doctor-prescribed bed rest.  However, the medical evidence of record does not demonstrate that the Veteran was prescribed bed rest by a physician at any point during the period on appeal.  Accordingly, the Board finds that the Veteran is not entitled higher ratings at any time during the appeal based on any incapacitating episodes.

Additionally, the Board must consider whether the Veteran is entitled to a separate rating based upon neurological manifestations of his lumbar spine disability.  As noted in the introduction, neurological impairment manifested by urinary frequency is discussed in the remand section of this decision.

Regarding other neurological impairment, the Board finds that the evidence does not demonstrate entitlement to a separate rating based on neurological manifestations of the lower extremities related to the lumbar spine.  The record is negative for any diagnoses of radiculopathy or neuropathy.  The Board observes that the Veteran has occasionally reported radiation of pain into his left lower extremity, as indicated in the July 2007 VA examination report, the March 2008 RO hearing transcript, and VA medical records dated in January 2008 and May 2010.  The Board also notes that the straight leg raising test has occasionally been positive for pain to the buttock, posterior thigh, and back, and that the Veteran reported numbness of the left lower extremity during his March 2008 hearing.  However, during VA examinations in July 2007 and January 2011, and throughout VA treatment from April 2006 to December 2010, the Veteran was consistently found to be neurologically intact and with either normal or good findings on motor, sensory, and reflex examinations.  Most recently, during the January 2011 VA examination, the Veteran denied radiation of pain, and reflex, sensory, and motor examinations were all normal.

Based on the foregoing, the Board finds that the evidence does not demonstrate objective evidence a neurological disability of the lower extremities related to the service-connected lumbar spine disability, and because the Veteran has been found to be neurologically intact throughout the appeal period, the Board finds that he is not entitled to a separate ratings for neurological manifestations of the lower extremities related to a low back disability at any time during the appeal period.

The Board has also considered whether the record raises the matter of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2010).  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1) (2010). 

In this case, the Board finds that the schedule is not inadequate.  The Veteran's schedular ratings contemplate loss of working time due to exacerbations of the lumbar spine disability.  38 C.F.R. § 4.1 (2010).  The Veteran is retired, and while the evidence indicates that he experiences difficulty bending, lifting, walking, and standing for prolonged periods, there is no evidence that his lumbar spine disability is in any way clinically unusual.  In fact, the Board notes that in September 2007 the Veteran reported being able to still play tennis three days per week, and in December 2009, he was noted to be walking without assistance, to be in good shape for his age, to walk daily, and to occasionally play tennis.  Additionally, there is no evidence of hospitalization for the low back in the recent past or marked interference with employment beyond that contemplated in the assigned ratings.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted. 

In sum, the weight of the credible evidence demonstrates that the orthopedic manifestations of the Veteran's lumbar spine disability warrant no more than a 20 percent rating prior to December 8, 2008 and no more than a 40 percent rating since December 8, 2008.  The preponderance of the evidence is also against a finding that the Veteran is entitled to a separate rating for neurological manifestations in the lower extremities related to his service-connected disability of the spine.  All reasonable doubt has been resolved in favor of the Veteran in making this decision. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee

The Veteran, in written statements and in testimony before the RO, contends that he is entitled to increased disability ratings for his service-connected left knee disability.

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2010).  With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2010).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, a separate rating must be based on additional compensable disability.  38 C.F.R. § 4.14 (2010); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The Veteran's left knee disability has been rated 30 percent disabling under Diagnostic Code 5257 for instability, and 10 percent disabling under Diagnostic Code 5010 for arthritis.  38 C.F.R. § 4.71a (2010).  Diagnostic Codes 5260 and 5261, which pertain to limitation of flexion and extension of the leg, respectively, are also applicable in this claim.  38 C.F.R. § 4.71a (2010).

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion in the joint), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions. Specifically, no treatment record, or any report of VA examination demonstrate any objective finding of malunion or nonunion of the tibia or fibula, genu recurvatum, or ankylosis of the left knee.  Similarly, neither dislocation nor symptomatic removal of the semilunar cartilage has been demonstrated.

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  Under Diagnostic Code 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

VA medical records dated in April 2007 show that the Veteran was issued a left knee wrap-around hinged brace.

On VA joints examination in July 2007, the Veteran complained of increased left knee pain.  The Veteran denied any history of hospitalization, surgery, or trauma.  He did not require the assistance of ambulatory devices and there was no evidence of constitutional symptoms or incapacitating episodes of arthritis.  The Veteran was able to stand from fifteen to thirty minutes and walk about one-quarter of a mile.  While there was pain, there was no evidence of deformity, giving way, instability, stiffness, weakness, episodes of dislocation or subluxation, locking, effusion, flare-ups, or inflammation.  The Veteran's gait was described as antalgic with no abnormal weight-bearing.  On range of motion testing, extension was normal with 120 degrees active flexion.  Passive flexion was to 125 degrees.  There was no additional loss of motion on repetitive use.  Nor was there evidence of varus or valgus instability.  Lachman's and McMurray's tests were negative.  While there was evidence of joint line tenderness, there was no evidence of effusion, ankylosis, or evidence of bumps consistent with Osgood-Schlatter's disease.  While there was crepitation, there was no evidence of clicks or snaps, grinding, instability, patellar abnormality, or meniscus abnormality.  An X-ray examination of the left knee indicated moderate tricompartmental degenerative joint disease (DJD).  The Veteran's left knee disability had no effect on traveling, dressing, toileting, or grooming; a mild effect on recreation; and a moderate effect on chores, shopping, and exercise.

VA medical records dated in October 2007 show complaints of left knee pain rated six out of ten on the pain scale, described as a dull ache, throbbing pain, and intermittently sharp pain aggravated by prolonged walking, sitting, and standing.  He wore a left knee brace for instability.  On examination, there was evidence of crepitation and tenderness to palpitation medially and over the patella.  There was no evidence of effusion, heat, deformity, contusion, abrasion, or punctures.  Valgus stress testing was negative with a positive varus stress test.  Gait was antalgic gait.  Range of motion testing indicated 40 degrees extension and 90 degrees flexion.  Lachman's, McMurray's, and posterior drawer tests were negative with a positive anterior drawer test.  The assessment was advanced DJD of the left knee.  By November 2007, the Veteran's left knee condition had worsened.  The left knee hurt with walking and occasionally gave out.  On examination, there was normal extension and 100 degrees flexion, with evidence of effusion.  There was a positive medial joint line and patellofemoral joint.  An X-ray examination of the left knee indicated narrowed medial and patellofemoral joint spaces that had increased since 2004.  The Veteran was diagnosed with DJD of the left knee.  He was prescribed an unloader brace and a left knee injection.  It was noted that the Veteran would require a total knee replacement in the future.  

VA medical records dated in December 2007 show additional complaints of left knee pain and indicate that the Veteran wore a hinged brace.  On examination, there was 40 degrees extension with 90 degrees flexion.  There was crepitation with tenderness to palpation medially and on the patella.  There was no evidence of effusion, heat, deformity, or contusion.  Valgus and varus testing were negative. Lachman's, McMurray's, and posterior drawer tests were negative, while an anterior drawer test was positive.  The assessment was DJD of the left knee.  In January 2008, the Veteran complained of left knee pain and stiffness which limited walking.  Examination of the left knee indicated evidence of swelling and a range of motion from 3 to 115 degrees.  Medial joint line and patellofemoral joint were both positive.  The Veteran also complained of left knee pain and popping.  An orthopedic surgeon diagnosed advanced degenerative changes in the left knee and opined that the Veteran would benefit from a total knee replacement.

In March 2008, the Veteran testified that he experienced left knee pain and left leg numbness with running.  He denied any improvement in left knee range of motion.  The Veteran was prescribed two different braces for instability and a total knee replacement had been recommended.  He denied significant left knee swelling, but indicated that swelling occurred with prolonged walking.  The Veteran had left knee pain with prolonged driving and complained of popping.  The Veteran received one left knee cortisone injection and saw an orthopedic physician about every three months.  In June 2008, the Veteran complained of a gradually worsening knee condition and reported difficulty walking due to knee pain and swelling.  Trace effusion was noted, and there was medial and patellofemoral tenderness and crepitation.  Lachman's testing was negative, varus testing was positive with stable collateral ligaments.  On range of motion testing, the Veteran lacked five degrees of extension and flexion was to 95 degrees.

VA medical records dated in October 2008 show that the Veteran's walking was limited and that he had difficulty standing up and sitting down.  He complained of left knee swelling with ambulation and instability.  He continued to wear a left knee brace and used a cane.  On examination of the left knee, the Veteran had an antalgic gait and there was evidence of effusion.  Range of motion testing indicated minus 10 degrees extension and 95 degrees flexion.  There was a positive medial joint line and patellofemoral.  Lachman's test was positive with stable collateral ligaments.  The Veteran was diagnosed with DJD of the left knee.  In December 2008, the left knee was positive for crepitus and tenderness, and range of motion was minus 10 degrees extension and 90 degrees of flexion.  However, the knee was not bad enough for an injection.  In March 2009, effusion and tenderness in the left knee were noted and range of motion testing revealed extension to 10 degrees and flexion to 90 degrees.  Lachman's was negative and collateral ligaments were stable.  A kenalog injection was administered to the left knee.  

VA medical records dated in May 2009 show complaints of a gradually worsening condition.  The Veteran reported an episode of severe left knee pain during which he could hardly bear weight for three days.  The Veteran walked with an antalgic gait and used a cane.  Effusion, tenderness, and laxity were present.  Varus testing was positive when standing and Lachman's was negative.  Range of motion was minus 15 degrees of extension and 105 degrees of flexion.  A kenalog injection was administered and it was noted that the only prolonged relief from knee pain would be a total joint replacement.  In August 2009 the Veteran again reported a worsening condition and range of motion testing revealed extension to 20 degrees and flexion to 95 degrees.  The left knee was positive for effusion, tenderness, and crepitation.  However, in December 2009, the Veteran reported walking daily and playing occasional tennis.  He was noted to be in good shape for his age and to walk without assistance.  In February 2010, the Veteran was noted to have a steady gait that was appropriate for his age.  Upon request, he was given a knee sleeve for chronic left knee pain.  

Thereafter, in May 2010, the Veteran presented to the VA with complaints of persistent pain and limitation of motion in his left knee.  There was medial joint line tenderness and range of motion was from 10 degrees of extension to 90 degrees of flexion.  Range of motion testing in August 2010 revealed normal extension and flexion to 100 degrees.  At that time, the left knee was positive for effusion and medial joint line tenderness, but was also noted to be stable.  In November 2010, the Veteran reported an increase in knee pain and swelling, and difficulty walking.  Examination was positive for effusion and medial joint line tenderness.  Varus testing was positive.  Range of motion testing revealed 10 degrees of extension and 100 degrees of flexion.

The Veteran was afforded another VA examination in January 2011, at which time he complained of a constant dull ache in his left knee and stiffness in the morning.  He reported that he was unable to stand for more than 10 minutes before his knee started to hurt him.  He noticed swelling in his left knee with any excessive standing, which occurred about once a week.  He wore a knee brace and avoided climbing stairs due to weakness.  He also treated with 600 milligrams of ibuprofen daily.  He reported that a total knee replacement had been recommended but was on hold due to other medical problems.  Other symptoms reported by the Veteran included instability, decreased speed of joint motion, effusion, and inflammation manifested by swelling and tenderness.  He reported severe flare-ups that occurred weekly and endured for hours.  The flare-ups were precipitated with climbing stairs, walking for more than 15 to 20 minutes, and standing for prolonged periods of time.  The Veteran reported that, during flare-ups, he could not continue with activity due to knee pain and avoided certain activities to prevent increasing pain.  There were no constitutional symptoms or incapacitating episodes of arthritis reported.  The Veteran was unable to stand for more than a few minutes or walk more than a few yards.  He reported use of a cane and a brace to ambulate at all times.

On physical examination, an antalgic gait was noted, but there was no other evidence of abnormal weight bearing.  The examiner noted that there was bony joint enlargement, effusion, and tenderness, but no crepitation, clicks or snaps, grinding, instability, or abnormality of the patella or meniscus.  Left knee range of motion testing revealed normal extension and flexion to 90 degrees with objective evidence of pain with motion.  Following repetitive motion, there was objective evidence of pain and additional limitation of motion, with range of motion from 0 degrees extension to 70 degrees of flexion.  There was no joint ankylosis.  The examiner noted that the Veteran was retired, but indicated that the left knee disability would impact occupational activities in the form of decreased mobility, problems with lifting and carrying, and pain.  The examiner also noted that the Veteran's left knee disability had no effect on feeding, bathing, dressing, toileting, or grooming; a moderate effect on chores, shopping, exercise, and driving; a severe effect on recreation and traveling; and, prevented sports.  Overall, the examiner noted the Veteran's left knee disability to have a moderate to severe impact on his daily activity and indicated that the Veteran would not be able to perform employment that required walking, bending, and lifting due to his left knee disability.

Initially, the Board notes that the Veteran's left knee instability has effectively been rated as 30 percent disabling throughout the period on appeal.  A 30 percent rating is the highest rating available for knee impairment with lateral instability.  Thus, a higher rating is not available for left knee instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

Nevertheless, the Veteran still may be entitled to a higher rating for his separately rated left knee arthritis, currently rated as 10 percent disabling effective February 1, 2010.  The Board finds that the evidence does not show entitlement to a higher rating based on limitation of flexion for any time during the relevant appeal period.  The medical evidence of record for the period under consideration demonstrates left knee flexion limited to no more than 70 degrees.  Flexion limited to 70 degrees does not warrant a compensable rating under Diagnostic Code 5260.  In order to warrant a rating higher based on limitation of flexion than the currently assigned 10 percent rating based, there must be evidence of flexion limited to 30 degrees, which would warrant a 20 percent rating under Diagnostic Code 5260.  Thus, as flexion to 30 degrees is not shown in the record, Diagnostic Code 5260 cannot serve as a basis for an increased rating in this case.

However, the Board finds that the evidence supports entitlement to a separate 10 percent rating for left knee arthritis effective June 6, 2007, the date of receipt of the Veteran's claim for an increased rating for his service-connected left knee disability.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).  Upon VA examination in July 2007, degenerative joint disease of the left knee was diagnosed and established by X-ray evidence.  At that time, the Veteran demonstrated noncompensable limitation of motion of the left knee with normal extension and flexion to 120 degrees.  Thus, under Diagnostic Code 5003, the Veteran is entitled to a 10 percent rating for arthritis established by X-ray evidence with noncompensable limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

The Board acknowledges that degenerative joint disease of the left knee was established by X-ray evidence prior to June 2006, and was, in fact, found during an April 2004 VA joints examination.  The Board further acknowledges that VA regulations allow for assignment of an effective date prior to date of receipt of a claim for increase if it is factually ascertainable that an increase in disability occurred within the year prior to receipt of the claim.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, as is the case here, then the proper effective date for the increase is the date of the claim.  Accordingly, the effective date of the Veteran's separate 10 percent rating for arthritis is June 6, 2007, the date the claim for increase was received.

Next, the Board finds that a 20 percent rating is warranted for left knee arthritis based on limitation of extension effective October 30, 2007.  From the date the Veteran's claim for increase was received and October 29, 2007, the Veteran demonstrated noncompensable limitation of motion of the left knee during the period under consideration.  However, since October 30, 2007, the Veteran has demonstrated left knee extension limited to varying degrees warranting a compensable rating under Diagnostic Code 5261.  

On October 30, 2007, left leg extension was limited to 40 degrees.  The Board observes that leg extension limited to 40 degrees warrants a 40 percent rating under Diagnostic Code 5261.  However, after a careful review of the evidence, the Board finds that the Veteran's overall disability since October 30, 2007, most nearly approximates a 20 percent rating based on an average limitation of extension to 15 degrees.  In support of its assignment of a 20 percent rating, the Board points out that findings related to limitation of extension are not consistent and range from normal extension (0 degrees) to 40 degrees within short periods of time.  For example, while extension was limited to 40 degrees on October 30, 2007, it was found to be normal only three weeks later in November 2007.  Then, in December 2007, left leg extension was again limited to 40 degrees, and in January 2008, it was limited to only 3 degrees.  Thereafter, extension was limited to 5 degrees in June 2008, 10 degrees in October 2008, 0 degrees in December 2008, 10 degrees in March 2009, 15 degrees in May 2009, 20 degrees in August 2009, 10 degrees in May 2010, 0 degrees in August 2010, and 10 degrees in November 2010.  The Board also observes that the Veteran demonstrated normal left knee extension during VA examinations in July 2007 and January 2011.  Therefore, taking into consideration the varied nature of the findings, the Board finds that the Veteran's average limitation of extension most nearly approximates 15 degrees limitation of extension, warranting a 20 percent rating.  While limitation more than 15 degrees has been shown, the medical records frequently show limitation of less than 15 degrees, or even normal extension.  Therefore, the Board find that the limitation most nearly approximates limitation to 15 degrees.

The Board also notes that the 20 percent rating based on limitation of extension effective October 30, 2007, is not in addition to the 10 percent rating assigned for arthritis with noncompensable motion effective prior to October 30, 2007, because ratings under Diagnostic Code 5003 cannot be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  The 20 percent rating is assigned under Diagnostic Code 5261 to replace the 10 percent rating assigned under Diagnostic Code 5003, effective October 30, 2007.

The Board also finds that the Veteran is not entitled to a rating higher than those assigned due to functional impairment as a result of pain on repetitive use.  Although the Veteran complained of suffering flare-ups of pain that lasted for several hours, there evidence does not suggest that, on repetitive use, the left knee would be restricted by pain or other factors to a compensable degree of flexion or to a restricted degree of extension warranting a rating higher than 20 percent.  In fact, since June 2007, the Veteran's left knee extension has only met the requirements for a rating of 20 percent or higher on four out of 15 occasions, and during the most recent VA examination in January 2011, the left knee was limited on repetitive use due to pain in flexion only; extension remained full following repetitive motion.  Thus, even considering the effects of pain on use, the Board finds that the probative evidence does not support entitlement to a rating higher than 20 percent due to functional impairment.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's left knee disability does not warrant a rating in excess of 30 percent for instability for the period under consideration.  However, the Board finds that the Veteran is entitled to a separate 10 percent rating for arthritis with noncompensable limitation of motion from June 6, 2007, to October 29, 2007, under Diagnostic Code 5003, and a 20 percent rating for arthritis with limitation of extension from October 30, 2007, under Diagnostic Code 5061.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  If so, factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2010).  The Board finds that referral is not appropriate in this case.  

The Veteran's left knee disability has not been shown to markedly interfere with employment beyond that contemplated in the assigned rating, to warrant frequent periods of hospitalization, or to otherwise render impractical the application of the regular schedular standards.  The Board acknowledges that a total knee replacement has been recommended and that the Veteran has reported difficulty walking, standing, and climbing stairs due to his left knee disability.  However, he has also reported walking daily, occasionally playing tennis, and been shown during examinations to walk with an age-appropriate gait and to be in good shape for his age.  Moreover, although the January 2011 VA examiner indicated that the Veteran's left knee would interfere with employment that required walking, bending, and lifting, the Veteran has not worked since 1977, and the examiner noted the overall impact on daily activity to be moderate to severe.  Therefore, the Board concludes that, although effects on occupational functioning were reported, the evidence does not show that the effects of the Veteran's left knee disability on his overall functioning rise to the level of marked interference beyond that contemplated by his current 30 percent rating for instability and his 20 percent rating for arthritis.  Lastly, the record does not show that the disability results in frequent periods of hospitalization.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Duties to Notify and Assist 

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO sent correspondence in July 2007, July 2009, and August 2009; rating decisions in September 2007, October 2007, May 2008, October 2010, and February 2011; and, a statement of the case in May 2009.  Those documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant, and had satisfied that duty prior to the final adjudication in the February 2011 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.








	(CONTINUED ON NEXT PAGE)



ORDER

A rating greater than 20 percent for a lumbar spine disability, prior to December 8, 2008, is denied.

An increased rating of 40 percent, but not higher, for a lumbar spine disability is granted effective December 8, 2008.

An increased rating, greater than 30 percent, for left knee instability is denied.

A separate rating for left knee arthritis of 10 percent under Diagnostic Code 5003 from June 6, 2007, to October 29, 2007, and 20 percent disabling under Diagnostic Code 5261 since October 30, 2007, is granted.


REMAND

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  During a January 2011 VA spine examination, the Veteran reported symptoms of urinary urgency, urinary frequency with daytime voiding every two to three hours, and nocturia with two episodes of voiding per night.  The VA examiner indicated that the etiology of those symptoms was not related to something other than the Veteran's spine disability.  However, the examiner provided no rationale or explanation for that determination.  As it remains unclear to the Board whether the Veteran's genitourinary disability is related to his service-connected lumbar spine disability, the Board finds that a medical opinion is necessary in order to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.


1.  Schedule the Veteran for a VA examination with an appropriate specialist to assess the nature and etiology of any current genitourinary disability, to include urinary frequency.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The VA examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record.  Specifically, the examiner should address whether it is at least as likely as not (50 percent probability or greater) that any genitourinary disability, to include urinary frequency, is related to the Veteran's service-connected lumbar spine disability.

2. Then, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


